Filed 3/11/13 P. v. Bryant CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,                                                                                  C070414

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF11-437)

         v.

JODY NICOLE BRYANT,

                   Defendant and Appellant.




         Defendant Jody Nicole Bryant pleaded no contest to voluntary manslaughter (Pen.
Code, § 192, subd. (a)) in exchange for a sentencing lid of six years in state prison. The
trial court sentenced defendant to the six-year lid. Defendant appeals her sentence
making a single claim: the trial court failed to rule on the request for judicial notice she
submitted in her sentencing statement. We affirm.
                                                  BACKGROUND
         Defendant pleaded no contest to voluntary manslaughter, a crime which resulted in
the death of defendant’s boyfriend Jarrett Reynolds. Prior to sentencing in this matter,



                                                             1
defendant submitted a “sentencing statement” to the trial court asking the court to grant
defendant probation or, alternately, to impose the low term of three years in state prison.
Attached to that statement were numerous letters and a psychological evaluation of
defendant authored by Philip. S. Trompetter, Ph.D., ABPP. In his evaluation, Dr.
Trompetter noted defendant had been gang-raped in high school, was molested when she
was a small child, and been forced into anal sex with the decedent. Dr. Trompetter also
noted defendant had a significant history of substance abuse, including alcohol,
marijuana, and methamphetamine.
       Dr. Trompetter diagnosed defendant with major depressive disorder with recurrent
episodes of severe depression, and symptoms consistent with chronic posttraumatic stress
disorder (PTSD) from the gang rape and molestation. He also concluded defendant met
the criteria for polysubstance dependence (alcohol and marijuana at the time of the
report). With respect to defendant’s stabbing of the decedent, Dr. Trompetter opined that
defendant “expressed a reasonable fearfulness of [the decedent] based on his threatening
and abusive behavior. She is chronically hypervigilant to threats to her safety based on
her history of trauma and her previous experience with abusive men, including [the
decedent].” Dr. Trompetter described defendant as “the perfect victim,” unable to
navigate complex relationships.
       Defendant included in her statement the following request for judicial notice:
“defendant respectfully requests the court to take judicial notice of the following Yuba
County cases and any probation reports contained therein in the case of Jarrett Reynolds
CRF06-706 and Adam Kelly CRF11-175. Defendant believes it is critical for the court to
view the victim’s history of violence against women. Likewise, defendant believes it is
critical for the court to understand that her PTSD is not mere affect[ation], but a
documented condition in which the defendant has been the victim of a violent crime.”
The records for which defendant sought judicial notice were not all attached to the
request.

                                              2
       At sentencing, the trial court heard from the decedent’s family, noted it read the
probation report, and read defendant’s sentencing statement. Counsel for defendant
argued for probation or the low term. Counsel argued defendant had no record and “had
been victimized since she was in high school . . . .” Counsel argued the decedent himself
had victimized defendant, and had a history of abusing other women. Finally, counsel
noted defendant’s remorse as a mitigating factor. The People argued for the six-year lid,
as recommended by probation.
       The trial court found this was not an unusual case, rendering her eligible for
probation, and sentenced defendant to six years in state prison. The court reasoned the
decedent was unarmed and defendant was the aggressor in the fight that lead to the
killing. Moreover, the court noted, two children witnessed the killing, and defendant
acted with “extreme callousness, extreme viciousness, . . . end[ing] [the victim’s] life
over a spat that [defendant] started.” The court thus concluded: “I think I’ve given
correct weight to all of the factors in this case, and the senseless killing of an unarmed
man, unprovoked by anything he did that day, warrants the maximum sentence that I can
impose in this case, which is six years.”
       The trial court imposed numerous fines and fees and awarded defendant a total of
144 days of presentence custody credits. After imposing sentence, the court asked
defendant’s counsel, “And did I miss anything on behalf of the defense . . . .” Counsel
responded, “No, Your Honor.”
                                       DISCUSSION
       Defendant’s sole contention on appeal is the trial court erred in failing to rule on
her request for judicial notice. Defendant makes numerous arguments in support of the
claimed error none of which succeed because it was defendant’s burden in the trial court
to obtain a ruling on her request; her failure to do so forfeits the issue on appeal. (People
v. Rowland (1992) 4 Cal.4th 238, 259 [if defendant does not secure an evidentiary ruling,
defendant does not preserve the point for appeal].)

                                              3
       To the extent defendant argues the issue cannot be forfeited because the Evidence
Code creates a mandatory duty, her argument fails because we presume under Evidence
Code section 664 that the court correctly performed its official duties.
       Anticipating we may find her claim forfeited, defendant argues trial counsel
rendered constitutionally deficient assistance by failing to secure a ruling on her request
for judicial notice.
       “To establish entitlement to relief for ineffective assistance of counsel the burden
is on the defendant to show (1) trial counsel failed to act in the manner to be expected of
reasonably competent attorneys acting as diligent advocates and (2) it is reasonably
probable that a more favorable determination would have resulted in the absence of
counsel’s failings. [Citations.]” (People v. Lewis (1990) 50 Cal.3d 262, 288.)
       In defendant’s sentencing statement, defendant argued the records of which she
wanted the trial court to take judicial notice were relevant to show the decedent’s history
of violence against women. Even without securing a ruling on defendant’s request for
judicial notice, counsel argued the decedent had a history of violence against women,
including defendant. Counsel also argued defendant had a history of being abused and
was, herself, a victim. Having argued the point without obtaining a ruling on the request
for judicial notice, trial counsel was not deficient for failing to press the court for a ruling.
                                        DISPOSITION
       The judgment is affirmed.


                                                      NICHOLSON           , J.

We concur:


      RAYE             , P. J.


      DUARTE             , J.


                                               4